Judge Dempsey
holds:
•‘1. That tlie property was in the possession of the sheriff there can be no doubt, since it was in t.he possession of his keeppr, and was ever under the control of the defendant, Poll. A keeper's possession is sufficient under the first head-note to Root v. Railroad Company, 45 O. S., 222.
“2. The evidence does not show the least bad faith on the part of the sheriff or parties t** the attachment. In fact, the arrangement as at first entered into was, as said in Baldwin v. Jackson (12 Mass., 132), an innocent and. laudable one, and there is not a particle of evidence in tlie case to show that the plaintiff was misled or deceived thereby or hindered from prosecuting or securing bis claim: and there is a modicum of evidence which shows that plaintiff, through an agent of his at least, was cognizant of tlie arrangement and did not seriously object to it I think the equities of the case on tlie evidence are with tlie defendants, and judgment will be decreed accordingly.”